719 S.E.2d 621 (2011)
STATE
v.
Martez L. SHERROD.
No. 451P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
*622 Martez L. Sherrod, Bruceton Mills, for Sherrod, Martez L.
W. Clark Everett, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 19th of October 2011 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 8th of December 2011."